Citation Nr: 0507099	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for depression.

7.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in July 2002 and May 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that, following certification of the 
record to the Board, the veteran submitted additional 
evidence consisting of statements from the veteran and an 
Atlanta Life Insurance Application.  Following the submission 
of such evidence, the veteran's representative waived RO 
consideration of the newly submitted evidence.  Therefore, 
the Board may properly consider such evidence.  See 38 C.F.R. 
§ 20.1304 (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that as a result of serving on active 
duty, he currently has hypertension, diabetes mellitus, a 
back disorder, a bilateral leg disorder, sleep apnea, and 
depression.  He specifically alleges that such disorders were 
a result of exposure to toxins, to include Agent Orange and 
Deet mosquito spray.  As such, the veteran claims that he is 
entitled to service connection for each disability.  
Additionally, the veteran contends that his nonservice-
connected disabilities render him permanently and totally 
disabled.  As such, he claims that he is entitled to 
nonservice-connected pension.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
claims now before the Board.  The Board finds that a remand 
is necessary to ensure complete compliance with the VCAA and 
its implementing regulations in this case.  

Pursuant to 38 C.F.R. § 3.159(c)(1), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records not in 
the custody of a Federal department or agency, such as 
private medical care providers.  The Board observes that, 
prior to certification, the veteran submitted page one of an 
Authorization and Consent to Release Information to VA form 
identifying treatment from Drs. Palmer and Render for claimed 
conditions of diabetes mellitus, back pain, sleep apnea, and 
depression, from November 1968 to September 2003.  The Board 
notes that the veteran did not submit page two, which would 
have included his signature authorizing the release of such 
medical records.  At the veteran's October 2004 Travel Board 
hearing, he indicated that Drs. Palmer and Render had also 
treated him for his claimed hypertension and bilateral leg 
disorder.  The Board notes that a September 2003 statement 
received from Dr. Render reflects that the veteran had sought 
treatment from him and, previously, Dr. Palmer, but no actual 
treatment records were provided.  Additionally, pertinent to 
the veteran's claim of entitlement to service connection for 
sleep apnea, he stated at his hearing that he was treated by 
Dr. Pollack, a pulmonary specialist, and, regarding his claim 
of entitlement to service connection for depression, the 
veteran indicated that he started seeing a private counselor 
in 2001 whose name he could not remember.  It does not appear 
that the above-referenced private treatment records are 
contained in the claims file.  Therefore, a remand is 
necessary in order to obtain such outstanding medical records 
for consideration in connection with the veteran's appeal.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
and other records from VA medical facilities.  The Board 
observes that both in a November 2003 statement submitted to 
the RO and at his October 2004 Travel Board hearing, the 
veteran referenced the fact that he had been treated at VA 
hospitals in Decatur, Georgia, Gainesville, Florida, and 
Miami, Florida.  However, at his Board hearing, the veteran 
stated that he attempted to obtain treatment records from 
both the Gainesville and Miami VA Medical Centers, but both 
facilities indicated that they had no records for him.  There 
is nothing in the claims file documenting that such records 
are unavailable.  Therefore, a remand is necessary to request 
any available medical records pertinent to the veteran from 
the Gainesville and Miami VA Medical Centers.  Also, the 
Board notes that the most recent treatment record from the 
Atlanta VA Medical Center, located in Decatur, Georgia, is 
dated in July 2002.  As the veteran stated in September 2003 
that his disabilities have increased in severity, the Board 
finds that a remand is necessary to obtain recent treatment 
records from the Atlanta VA Medical Center in order to 
properly evaluate his claim for pension benefits.  

Regarding the veteran's claim of entitlement to service 
connection for depression, the Board observes that, on his 
August 2002 Application for Compensation and/or Pension, the 
veteran contends that such resulted from a denial of 
admission to Officer Candidate School in San Antonia, Texas, 
at Lackland Air Force Base, due to prejudice and 
discrimination by his recruiter and superior officers.  The 
veteran stated that such incident was reported to his 
Congressman, who represented Jacksonville, Florida, and as a 
result, was investigated by the Air Force Adjutant General at 
Keesler Air Force Base in Mississippi.  He further indicated 
that he received psychological counseling while stationed at 
Keesler Air Force Base and Hickam Air Force Base in Hawaii, 
and, that such resulted in his early separation from the Air 
Force.  At the veteran's Travel Board hearing, he stated that 
he received counseling from chaplains while in the service, 
but never saw a psychiatrist.  While on remand, in order for 
VA to assist the veteran in developing this aspect of his 
claim, he should be requested to provide more specific 
details regarding his alleged Officer Candidate School 
rejection and the subsequent investigation and counseling.  

Pertinent to the veteran's claim of entitlement to 
nonservice-connected pension benefits, the Board observes 
that he indicated in a September 2003 statement that his 
condition has worsened since he initially filed his claim.  
Also, at his October 2004 Travel Board hearing, the veteran 
stated that his conditions, to include a knee injury received 
on the job, rendered him unemployable.  As the veteran 
claimed that his condition has worsened recently and 
identified an additional disability that was not previously 
considered, the Board finds that a remand is necessary to 
obtain a VA examination in order to determine the current 
severity of the veteran's nonservice-connected disabilities 
and whether such render him permanently and totally disabled.  

Finally, VA regulations require that a supplemental statement 
of the case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2004).  In the present case, following 
the issuance of the statement of the case in October 2003, 
the record shows that relevant additional evidence consisting 
of private medical evidence, articles printed from the 
internet, and statements from the veteran was associated with 
the claims file prior to the July 2004 certification to the 
Board.  The additional evidence contains evidence pertinent 
to the claims on appeal.  The Board notes that the veteran's 
representative submitted statements waiving jurisdiction by 
the RO pursuant to 38 C.F.R. § 20.1304 for some, but not all, 
of the evidence.  Therefore, while on remand, the RO should 
consider the entirety of evidence, to include all documents 
received since the October 2003 statement of the case, in 
readjudicating the veteran's claims in a supplemental 
statement of the case.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
complete and sign Authorization and 
Consent to Release Information to VA 
forms for Drs. Palmer and Render, 
Pollack, and the private counselor 
treating him for depression.  Thereafter, 
appropriate steps should be taken to 
obtain such outstanding private records 
as well as any available records from the 
Gainesville and Miami VA Medical Centers.  
Additionally, records dated subsequent to 
July 2002 should be obtained from the 
Atlanta VA Medical Center.  A negative 
response for any records that cannot be 
obtained should be associated with the 
claims file.  For VA records, requests 
must continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Any records obtained 
should be associated with the file.

2.  Regarding the veteran's claim of 
entitlement to service connection for 
depression, he should be requested to 
provide specific details surrounding his 
rejection from Officer Candidate School 
and the subsequent investigation and 
counseling.  The veteran should be asked 
to provide dates, locations, and names of 
his chaplains.  Thereafter, any 
additionally indicated development, to 
include requesting the veteran's 
personnel records, deemed necessary for 
the appropriate adjudication of the 
claim, should be conducted.

3.  Pertinent to the veteran's claim of 
entitlement to nonservice-connected 
pension, after any additional evidence 
has been associated with the claims file, 
he should be scheduled for a VA 
examination by a physician with the 
appropriate expertise to identify and 
evaluate the nature and severity of all 
his disabilities so that it can be 
determined whether he is totally and 
permanently disabled.  The claims folder 
should be made available for the 
examiner's review and that it was 
available should be so noted in the 
opinion.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should identify 
and diagnose all disabilities found and 
record pertinent complaints, symptoms, 
and clinical findings referable to any 
such disability and describe their impact 
on his ability to obtain or maintain 
employment.  All opinions expressed 
should be accompanied by supporting 
rationale, to include a description as to 
the nature of the limitations resulting 
from the veteran's disabilities.

4.  Regarding the veteran's service 
connection claims, any additionally 
indicated development, to include 
affording the veteran any contemporary 
examinations deemed necessary for the 
appropriate adjudication of the claims, 
should be conducted.

5.  After completing the above, the 
veteran's claims should be readjudicated, 
based on the entirety of the evidence, to 
include all documents received following 
the issuance of the October 2003 
statement of the case.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


